Citation Nr: 0003924	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of a head 
concussion.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to a disability evaluation in excess of 40 
percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to October 
1996.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently suffers from a left knee disability that is 
causally related to service.

2.  It has not been objectively shown that the veteran 
currently suffers from the residuals of a head concussion 
that is causally related to service.

3.  It has not been objectively shown that the veteran 
currently suffers from a chronic fatigue syndrome that is 
causally related to service.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a left knee 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for residuals of a 
head concussion that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for chronic 
fatigue syndrome that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).
 
Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant (who is, generally, a veteran) needs 
to submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim for 
VA benefits is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

First Issue
Entitlement to service connection for a left knee disability:

The veteran contends that he is entitled to be service-
connected for a left knee disability that he believes was 
incurred in service.

A review of the veteran's service medical records reveals 
that, at the time of the veteran's medical examination for 
enlistment purposes in April 1976, the veteran was noted to 
have a mild deformity of the left knee, although he denied 
ever having had, or currently having, a "trick" or locked 
knee in the report of medical history that he filled out and 
signed on the same date.  In May 1976, the veteran complained 
of swelling in the left knee, following exercise and running.  
The examination was, however, essentially negative, other 
than for a tender and loose patellar area, and the assessment 
was listed as chondromalacia, left patella.   A service 
medical record dated 17 days after this service medical 
record of May 1976 reveals objective findings of a moderately 
swollen left knee, with tenderness upon palpation, and the 
veteran's reported claim to the effect that he twisted the 
left knee when running.  Muscle strain, left knee, was listed 
as the assessment.

According to a January 1984 service medical record, the 
veteran complained of pain in the left knee, and said that 
the knee had never really bothered him until the day before 
the consultation.  There was no history of trauma, but it was 
noted that the veteran had been doing "a lot of running in 
the past several weeks."  On examination, there was no 
distal weakness, nor numbness, swelling, erythema, or 
effusion.  There was tenderness over the lateral joint line, 
but no real tenderness elsewhere, and there was a full range 
of motion and a negative McMurray's sign.  The knee was 
vascularly and neurologically intact, distally, the 
assessment was listed as a "strain," and the veteran was 
advised to rest the knee and decrease activity.  X-Rays taken 
of the left knee on that date were within normal limits.

The reports of medical history that the veteran filled out 
and signed during service in April 1980, February 1982, 
October 1986, June 1988 and May 1996 (this last one produced 
at the time of separation), all reveal the veteran's denial 
of ever having had, or currently having, a "trick" or 
locked knee.  Likewise, the reports of medical examinations 
that were conducted on the same dates, as well as a report of 
a January 1986 medical examination, all reveal negative 
clinical evaluations of the veteran's lower extremities, and 
no evidence of the manifestation of a chronic left knee 
disability.

According to the report of a March 1998 VA joints medical 
examination, the veteran reported a history of Osgood's 
Schlatter's disease in his left knee and several episodes of 
swelling.  It was noted, however, that "[h]e has had no 
current symptoms."  On examination, he had a normal gait and 
an enlarged tibia tubercle that had "apparently been effused 
as [sic] is a natural process."  The knee was stable to 
anterior/posterior, lateral and rotatory stressors, there was 
no fluid, no tenderness and the range of motion was 
accomplished from zero to 140 degrees.  The diagnosis was 
listed as history of Osgood's Schlatter's disease, no current 
pathology.

A report of an X-Ray of the veteran's left knee was obtained 
by request of VA, in February 1998.  According to this 
report, four routine radiological views of the left knee 
showed no evidence of fracture, dislocation, or other bone or 
joint injury, the articular surfaces and joint spaces were 
well preserved, and no soft tissue abnormalities were 
evident.  Mineralization was normal, and the conclusion 
(impression) was listed as a normal left knee.

After a careful review of the evidentiary record, the Board 
finds that it has not been objectively shown that the veteran 
currently suffers from a left knee disability that is 
causally related to service.  This finding is based on the 
fact that, while the veteran is noted to have entered service 
with a mild deformity of the left knee and thereafter 
received, during service, assessments of chondromalacia of 
the left patella and a left knee strain, there is no evidence 
in the record demonstrating that a chronic left knee 
disability is currently present.  Although a diagnosis of a 
history of Osgood Schlatter's has been reported since 
service, there is no identified pathology upon which such a 
diagnosis has been premised.  Other than a "mild deformity" 
of the left knee being identified upon entry into service, 
and a recent finding of an "enlarged tibia tubercle," 
clinically characterized as a "natural process," there is 
no viable basis for concluding that there is a current 
disability which is attributable to service, either on the 
basis of direct incurrence, or as a result of inservice 
"aggravation" of a preservice condition.  It is clear, 
then, that at least the Caluza criteria of a present 
disability and a nexus between that disability and service 
have not been met in the present case.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim for service 
connection for a left knee disability that is well grounded 
or capable of substantiation.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a left knee disability.  Under these 
circumstances, VA has no further duty to assist the veteran 
in developing the matter on appeal.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Second Issue
Entitlement to service connection for residuals of a head 
concussion:

The veteran contends that he is entitled to be service-
connected for the residuals of an inservice head concussion.

A review of the veteran's service medical records reveals 
that the veteran sustained a right temporal head concussion 
during service, in July 1982, when an engine part he was 
installing overhead slipped from his grasp, striking his head 
and rendering the veteran initially dazed, with questionable 
loss of consciousness.  At the time, it was noted that the 
concussion was mild, and that the examination, which included 
findings of pupils that were equal and reactive to light and 
intact extraocular muscles, was essentially negative.  No 
complaints other than headaches were noted, the veteran was 
found to be alert and oriented upon discharge a day after the 
incident, and the diagnosis/assessment was listed as 
"concussion - altered consciousness."

The service medical records also show complaints of headaches 
in the frontal region in January and February 1989, 
clinically characterized as apparently related to a sinusitis 
problem.  They do not reveal, however, any reference to 
evidence of the development of any chronic residual of the 
above inservice head concussion and, while the veteran made 
reference, in the reports of medical history that he filled 
out and signed in October 1986, June 1988 and May 1996, to 
having suffered a head injury, the physicians who examined 
the veteran at those times all denied having found any 
sequelae or residual deficits from the inservice concussion.

In order to clarify whether the inservice concussion left any 
chronic residuals in the present case, as claimed by the 
veteran, the RO ordered a compensation and pension 
examination of the veteran's cranial nerves, which was 
conducted in March 1998.  According to the report of this 
examination, the veteran said that he believed that he was 
unconscious for a few seconds when he injured his head, that 
he was hospitalized overnight and that he had felt woozy and 
tired initially.  He also said that he recovered completely 
from this incident and had no other symptoms such as fatigue 
or other problems until 1989, when he developed left upper 
extremity pain, accompanied by chest pain, which was later 
diagnosed as pericarditis, a disability for which the Board 
notes he is currently service-connected.

According to the above report, the veteran also said that, 
following treatment for pericarditis, he developed 
significant fatigue and was told later that he had the 
Epstein-Barre virus, for which he received medical treatment.  
The veteran also made reference to a back injury while 
stationed in Iceland in 1993, and said that the back problem 
was the main problem that was bothering him at the present 
time.  He denied any problems related to the cranial nerves 
and the examiner noted that the examination, which was 
preceded by a review of the file and included objective 
findings of normal facial sensation, no paralysis, neuritis, 
neuralgia, motor or sensory impairment, and unaffected smell 
and taste, revealed "[n]o cranial nerves abnormality."

After a careful review of the evidentiary record, the Board 
finds that it has not been objectively shown that the veteran 
currently suffers from the residuals of an inservice head 
concussion.  As such, there is no residual chronic disability 
that can be related to service.  This finding is based on the 
fact that there is no medical evidence in the record 
demonstrating that an actual chronic disability developed as 
a result of the inservice concussion of July 1982.  It is 
clear, then, that at least the Caluza criterion of a present 
disability has not been met.  

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim for service 
connection for the residuals of a head concussion that is 
well grounded or capable of substantiation.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for the residuals of a head concussion.  Under 
these circumstances, VA has no further duty to assist the 
veteran in developing the matter on appeal.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Should medical information be developed reflecting a 
current disability that is clinically attributed to the 
inservice concussion, the veteran may submit such evidence 
through appropriate channels in an effort to reopen his 
claim.

Third Issue
Entitlement to service connection for chronic fatigue 
syndrome:

The veteran contends that he is entitled to be service-
connected for a chronic fatigue syndrome.

A review of the veteran's service medical records reveals an 
April 1990 complaint of chronic fatigue, reportedly since 
September 1989, after an episode of "CP" (a reference 
presumably to either chest pain or cor pulmonale).  According 
to this document, the veteran said that he had had extensive 
"workup" with a diagnosis of viral pericarditis.  The 
assessment was listed as chronic fatigue.  No additional 
complaints or objective findings of chronic fatigue during 
service are in the file, although the Board notes that there 
were several instances of respiratory problems during 
service, which resulted in assessments of an upper 
respiratory infection in May 1976, pneumonia in January 1988, 
a lower respiratory infection in January 1989, and sinusitis 
in April 1989.

According to the report of a March 1998 VA infectious, immune 
and nutritional disabilities medical examination, the veteran 
said that he had mononucleosis during service in 1989, and 
that he had rested and worked his way back to a full schedule 
over the three months following the diagnosis date.  He 
denied fatigue and/or relapses at the time of the 
examination.  He also denied any current treatment for this 
condition, any exacerbation, or any symptoms at the time of 
the examination.  On examination, the subscribing physician 
noted that "[t]he condition is not present," and that the 
veteran was a well-developed, well-nourished 38-year old 
individual, with no vitamin deficiencies.  The diagnosis was 
listed as a past infection with the Epstein-Barr virus.

After a careful review of the evidentiary record, the Board 
finds that it has not been objectively shown that the veteran 
currently suffers from a chronic fatigue syndrome that can be 
causally related to service.  This finding is based on the 
fact that there is no medical evidence in the record 
demonstrating that such a disability developed at any time 
during or after service, to include after the single 
inservice assessment being rendered of chronic fatigue.  It 
is clear, then, that at least the Caluza criterion of a 
present disability has not been met.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim for service 
connection for a chronic fatigue syndrome that is well 
grounded or capable of substantiation.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for chronic fatigue syndrome.  Under these 
circumstances, VA has no further duty to assist the veteran 
in developing the matter on appeal.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Should such evidence be obtained, the veteran is encouraged 
to submit such evidence in an effort to reopen his claim.


ORDER

1.  Service connection for a left knee disability is denied.

2.  Service connection for the residuals of a head concussion 
is denied.

3.  Service connection for chronic fatigue syndrome is 
denied.


REMAND OF THE FOURTH ISSUE

Entitlement to a disability evaluation in excess of 40 
percent
for a lumbosacral spine disability:

The veteran contends that he is entitled to a disability 
evaluation exceeding 40 percent for the service-connected 
lumbosacral spine disability.  After a careful review of the 
record, the Board finds that additional development is 
necessary.

The record shows that the veteran received a diagnosis during 
service of a "failed back syndrome," with chronic back 
pain, leg pain and testicular pain, status post L5-S1 fusion 
for Grade I spondylolisthesis.  (See, a report of medical 
board dated in May 1995.)  After service, he was service-
connected for status post fusion repair, spondylolisthesis at 
L5-S1, and this disability is currently rated as 40 percent 
disabling under the provisions of Diagnostic Code 5293 of 
VA's Schedule for Rating Disabilities ("the Schedule").  
Such a rating is warranted, under said diagnostic code, for 
an intervertebral disc syndrome that is severe in nature, 
with recurring attacks and intermittent relief.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5293 (1999).

Diagnostic Code 5293 also provides for a maximum rating of 60 
percent when the intervertebral disc syndrome is pronounced, 
and accompanied by persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5293 (1999).

In the present case, the medical evidence in the file appears 
to suggest a level of disability higher than 40 percent 
disabling, perhaps warranting a 60 percent rating under the 
provisions of Diagnostic Code 5293.  The medical evidence in 
the record is, however, insufficient for rating purposes, and 
a VA medical examination is felt to be needed, in order to 
clarify this matter.

While the Board regrets the delay involved in remanding the 
above matter, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court.  For that 
reason, and in order to ensure due process and compliance 
with VA's duty to assist every claimant in the development of 
his or her claim, the matter is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
indicate, in a written statement, whether 
he has received additional VA and/or 
private medical treatment for his service-
connected disability of the lumbosacral 
spine since 1998.  If he responds in the 
affirmative, the RO should then take all 
steps necessary to secure copies of this 
evidence and associate it with the claims 
folders.

2.  The veteran should then be scheduled 
for a VA medical examination, with the 
objective of clarifying the degree of 
severity of the service-connected 
lumbosacral spine disability, to include 
clarification of the question of whether 
there is evidence of neurological deficits 
secondary to, or arising from, the 
service-connected lumbosacral spine 
disability.  The claims folders should be 
made available to the examiner prior to 
the examination, and the examiner should 
be asked to review the files, examine the 
veteran and submit a comprehensive, 
legible report of examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folders 
prior to the examination.

B.  His or her opinion as to whether 
the service-connected disability of 
the lumbosacral spine currently can 
be described as an intervertebral 
disc syndrome that is pronounced, 
with persistent symptoms compatible 
with sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased discs, with little 
intermittent relief.

C.  A list of all pertinent 
neurological (peripheral nerve) 
diseases currently manifested, if 
applicable and warranted, and, for 
each such diagnosis, the examiner's 
opinion as to whether the disease is 
considered secondary to the service-
connected lumbosacral spine 
disability, an integral part of the 
service-connected lumbosacral spine 
disability from which it cannot be 
disassociated, or simply a disease 
that is not related to service or 
any service-connected disability.

D.  For each neurological 
(peripheral nerve) disease 
diagnosed, the examiner's opinion 
regarding its current severity, 
including a thorough description of 
the symptoms currently manifested.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions.

3.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate the matter on appeal, 
taking into consideration all applicable 
VA laws and regulation.  If, upon re-
adjudication, the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished another 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claim for additional VA benefits, 
and should also be advised of the potential consequences of 
his failure to report for a scheduled medical examination.  
The veteran should also be advised that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
Member, Board of Veterans' Appeals



 



